Citation Nr: 0844076	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-21 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to service-connected post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to June 1969, from May 1992 to September 1992, and 
from October 1992 to March 1994.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2006 rating decision of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, denied service connection for CAD, 
to include as secondary to service-connected PTSD.  


FINDING OF FACT

The veteran's CAD was not manifested in service or in the 
first postservice year; is not shown to be related to his 
service; and is not shown to have caused by or aggravated by 
his service-connected PTSD.  


CONCLUSION OF LAW

Service connection for CAD, to include as secondary to 
service-connected PTSD, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A February 2005 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
June 2006 statement of the case informed the veteran of 
disability rating and effective date criteria.  

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO has secured a VA medical 
advisory opinion in this matter.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

The veteran's STRs are silent for any complaints, findings, 
treatment, or diagnosis relating to a heart disability in 
service.  The record does not include any evidence showing 
that coronary artery disease was manifested in the first year 
following the veteran's discharge from active duty.  

Postservice VA outpatient treatment records show that in 
April 1996, the veteran had high blood pressure; questionable 
hypertension was assessed.  His chronic usage of Sudafed was 
thought to be compounding his high blood pressure.  In July 
1996, he was referred to the Hypertension Clinic.  He 
reported he added salt to his meals, smoked 11/2 packs of 
cigarettes a day, and suffering some financial stress as well 
as stress from his PTSD that comes and goes.  High normal 
blood pressure was assessed.  The veteran was advised to 
reduce his salt and coffee intake, and that stress reduction 
would also help lower his blood pressure.  

The record shows that in 2000 the veteran underwent coronary 
artery bypass graft surgery (upon the RO's request that he 
submit, or identify for VA to secure evidence relating his 
CAD to his PTSD, he did not identify the records associated 
with that treatment/surgery).  During a September 2000 mental 
health therapy session, he reported that he continued to 
recover from his coronary artery bypass graft (CABG), but had 
not performed well on a recent treadmill stress test.  He was 
advised to cut out cigarettes and caffeine entirely, and go 
on a low-fat diet.  In 2001 he underwent abdominal aortic 
aneurysm repair (records associated with this procedure 
likewise were not identified as pertinent records he sought 
secured).

In June 2005, the veteran was seen for a routine check-up for 
his CAD and aortic aneurysm; the CAD and residuals of 
abdominal aortic aneurysmectomy (AAA) were assessed as stable 
and asymptomatic.  

The RO sought a medical advisory opinion in the matter of a 
nexus between the veteran's cardiovascular disease and his 
PTSD.  In November 2005, a VA physician who review the 
veteran's claims file noted the nature of the veteran's 
cardiovascular problems (and the surgical treatment he has 
received), noted his history of tobacco product use, 
hypertension, and hyperlipidemia, and opined that these risk 
factors, in addition to his male gender, are all contributing 
factors to his development of arteriosclerotic disease.  She 
opined, "There is no objective medical evidence that allows 
me to draw [a relationship between the veteran's 'heart 
condition' and his PTSD] in the setting of multiple risk 
factors for arteriosclerotic disease.  The veteran's 'heart 
condition' . . .  is not due to [his PTSD]."  



C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. §  3.303.  

Service connection for cardiovascular disease may be awarded 
on a presumptive basis if such disease is manifested o a 
compensable degree in the first year following a veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection is also warranted where a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, 
the threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two (i.e., that the service connected disability caused 
or aggravated, See Allen v. Brown, 7 Vet. App. 439, the 
nonservice-connected disability.  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The evidence shows the veteran has CAD.  However, his STRs 
are silent for a heart disability, and there is no evidence 
that cardiovascular disease was manifested to a compensable 
degree in the first year following the veteran's discharge 
from active duty.  Consequently, service connection for CAD 
on the basis that it became manifest in service and 
persisted, or on a presumptive basis (as a chronic disease 
under 38 U.S.C.A. § 1112) is not warranted.  Furthermore, 
there is no competent evidence in the record showing or 
suggesting that the veteran's CAD is somehow directly related 
to his service.  Notably, the veteran has not argued that his 
CAD is directly related to his service.

The veteran's theory of entitlement in this matter is one of 
secondary service connection; he alleges that his CAD is due 
to his service-connected PTSD.  As was noted above, there are 
there requirements that must be met to substantiate a claim 
of secondary service connection.  Of these, it is shown that 
he has CAD, the disability for which service connection is 
sought, and that he has a service connected disability, PTSD.  
What he must still show to substantiate his claim, is that 
the service connected PTSD caused or aggravated his CAD.  He 
has not presented (or identified for VA to secure) any 
competent (medical) evidence in this matter.  Consequently, 
the only competent (medical) evidence of record that 
specifically addresses the matter of a nexus between the 
veteran's CAD and his PTSD is the November 2005 VA medical 
advisory opinion that was secured by the RO.  That opinion, 
in essence, is to the effect that the veteran's CAD is un 
related to his PTSD but is due to his multiple risk factors, 
including tobacco use, hyperlipidemia, hypertension, and male 
gender.  As the opinion was by a physician (who would be 
qualified to provide it), was based on a review of the 
record, and included an explanation of the rationale for the 
opinion, it has substantial probative value.  And because 
there is no competent (medical) evidence to the contrary, the 
opinion is persuasive.  The veteran's own statements relating 
his current CAD to his service-connected bilateral PTSD are 
not competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).   

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran/s claim.  
Accordingly, it must be denied.


ORDER

Service connection for CAD, to include as secondary to 
service-connected PTSD, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


